Citation Nr: 1403775	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  06-34 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include depression, panic disorder with agoraphobia, schizophrenia, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to May 1990.

This matter came to the Board of Veterans' Appeals (Board) from a July 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The RO in Providence, Rhode Island currently has jurisdiction over the Veteran's claim.

In December 2009, September 2011, and October 2012, this matter was remanded for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Vet has reported sexual trauma in service.  In lay statements from D.M., R.B., and R.W., fellow soldiers who reportedly knew the Veteran during service, it was indicated that a PFC D. (surname contained in the statements) sexually assaulted the Veteran in 1986.  The statements indicate that the battery commander was informed of the assault and PFC D. was transferred to Fort Benning, Georgia as a result.

Initially, the Veteran should be contacted to indicate the approximate time period the purported sexual assault occurred within a 60-day window.  

The Joint Services Records Research Center (JSRRC) should be contacted to determine whether a PFC D. served with the Veteran in 1986 (or during the period provided by the Veteran); whether any assault was reported or investigated in 1986; and/or, whether a PFC D. was transferred to Fort Benning in 1986.

In August 2013, a VA examiner offered an opinion based on review of the Veteran's records.  The examiner concluded that the Veteran's current psychiatric presentation is a direct result of his chronic and extensive history of substance dependence which had an onset during his childhood.  The examiner found that he has an underlying personality disorder with cluster B traits and a pre-existing substance abuse disorder.  The examiner explained that although the Veteran was diagnosed with various psychotic disorders (e.g., schizophrenia and major depressive disorder with psychotic features), these diagnoses do not appear to be accurate, as his psychotic symptoms were noted to have occurred under the influence of substance use and the most appropriate diagnosis would have been substance-induced psychotic disorder.

In the September 2011 Board Remand, reference was made to the Veteran's 1983 entrance examination which contained normal findings, thus it was determined that the Veteran is presumed to have been in sound condition on entry into service.  38 U.S.C.A. § 1111(2002).  The Board also noted that the record lacked clear and unmistakable evidence to rebut that presumption.

Thus, the August 2013 should be asked to offer an addendum opinion in light of the normal entrance examination and prior finding of the Board.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he provide the approximate time period the purported sexual assault occurred within a 60-day window.

2.  Contact the JSRRC, or any other appropriate repository, to determine whether a PFC D. (see statements contained in file which contain the surname) served with the Veteran in 1986 (or during the period provided by the Veteran); whether any assault was reported or investigated in 1986 (or during the period provided by the Veteran); and/or, whether a PFC D was transferred to Fort Benning in 1986.  

3.  Thereafter, request that the August 2013 VA opinion provider review the claims file, including this remand and any additional records contained in the claims folder and Virtual VA, and provide an addendum opinion as to the nature and etiology of any psychiatric disability.  An examination should only be scheduled if deemed necessary by the VA opinion provider.

The opinion provider should answer all of the following questions:

a)  Is it at least as likely as not (a 50 percent probability or more) that that any psychiatric disability (any psychiatric disability diagnosed since December 2003) had its onset in service, is related to his documented anxiety in service, is related to his reported stressors in service, or is otherwise related to a disease or injury in service?

b)  Is the criteria met for a diagnosis of PTSD?  

c)  If the criteria for a diagnosis of PTSD are met, what are the stressors that support the diagnosis?

d)  If any supporting stressors consists of an in-service personal assault, is there evidence of behavior changes in response to the stressor?

In formulating the above opinions, the opinion provider should be aware that the Veteran is presumed sound upon entry into active service.  

The opinion provider must acknowledge and comment on all psychiatric disabilities diagnosed since December 2003, all of the Veteran's reported stressors in service (including sexual trauma), all instances of reports of and treatment for psychiatric problems in service (including the April 1990 reports of anxiety), and the Veteran's reports of psychiatric problems in the years since service.  

The opinion provider must provide a rationale for each opinion given.  

The opinion provider is advised that the Veteran is competent to report stressors in service, his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the opinion provider rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

If the August 2013 examiner is unavailable or otherwise unable to provide the requested opinions, the Veteran should be afforded a new VA psychiatric examination to obtain the necessary opinions.

4.  The AOJ/AMC should review the opinion/examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

5.  If the benefit sought on appeal remains denied, the AOJ/AMC should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


